Jeffrey D. Linton

November 27, 2017

Page 1






qsilogo.gif [qsilogo.gif]

November 27, 2017
Jeffrey D. Linton
Re:    Employment Offer Letter
Dear Mr. Linton:
On behalf of Quality Systems, Inc. (“QSI”), I am pleased to extend to you an
offer of employment to join QSI in the full-time position of Executive Vice
President, General Counsel & Secretary. This letter will convey the proposed
terms and conditions of your employment with QSI. In addition to the other items
specified in paragraph 10 below, this offer is conditioned upon final approval
by QSI’s Board of Directors (the “Board”).
Following your acceptance of these terms and subject to satisfaction of the
other conditions specified herein, your employment start date will be December
4, 2017. Your title will be EVP, General Counsel & Secretary and your principal
place of employment will be at QSI’s corporate headquarters in Irvine,
California. Subject to necessary business travel requirements, you will perform
your employment duties at Irvine, California. You will report directly to John
(“Rusty”) Frantz, the Chief Executive Officer of QSI, and your duties and
responsibilities will be commensurate with your title.
The terms and conditions of your employment with QSI are summarized below:
1.
You will receive an initial base salary of $350,000 per year ($14,583.33
semi-monthly), payable in accordance with QSI’s normal payroll practices and
subject to all legally required deductions.

2.
You will be eligible to receive a 2018 fiscal year cash bonus opportunity of up
to 60% of your base salary, subject to QSI’s attainment of the financial
objectives and achievement of certain performance targets established under the
2017 Executive Compensation Program previously approved by QSI’s Compensation
Committee, provided that you continue to be employed by QSI on the date such
bonus is payable. Any bonus payable for QSI’s 2018 fiscal year will be pro-rated
for the number of full months of your employment during such fiscal year.

3.
On your first day of employment, you will receive a non-qualified stock option
grant to purchase 135,000 shares of QSI’s common stock, pursuant to the terms
and provisions of the 2015 Incentive Plan. The option will have an exercise
price equal to the closing price of a share of QSI common stock on the date of
grant, a term of eight years from the date of grant, and will vest in equal,
annual, 25% installments over a four-year period beginning on the one-year
anniversary of the date of grant. The option will be subject to accelerated



a01/08/16
 
 




--------------------------------------------------------------------------------

Jeffrey D. Linton

November 27, 2017

Page 2






vesting in full in accordance with the “double trigger” change of control
provisions of the 2015 Incentive Plan and QSI’s standard form of option grant
award.
4.
To align your interests with those of QSI’s shareholders, you will be required
to comply with the terms and conditions of QSI’s Executive Stock Ownership
Program and to acquire and hold the minimum number of shares of QSI common stock
set forth in such policy.

5.
You will be entitled to accrue three weeks of vacation time per year, which may
be used in accordance with QSI’s current policy as described in the Employee
Handbook. Pursuant to QSI’s current policy, you will be entitled to accrue a
maximum of four weeks of paid vacation leave.

6.
You will be eligible for group insurance coverage (with a participant
eligibility date to be determined by the plan documents currently in effect),
together with such other employment benefits generally made available to other
similarly situated QSI employees.

7.
By undertaking employment with QSI, you agree to abide by all current and future
employment policies, rules and regulations of QSI. You also acknowledge that
your position with QSI is a full-time position, and accordingly, you agree that
you will not accept, during your employment with QSI, employment with any other
person or entity without the prior written consent of QSI’s Chief Executive
Officer. As with all QSI employees, on your first day of employment, you will be
required to execute (i) an Acknowledgement and Certification of your receipt of,
and agreement with, QSI’s Employee Handbook and (ii) the Agreement for
Protection of Company Information, which, among other things, requires you to
protect QSI’s confidential information and includes certain non-solicitation
provisions. As required by the Immigration Reform and Control Act of 1986
(“IRCA”), you also must establish your identity and authorization to work in the
United States. You will be required to complete the Employment Verification Form
(I-9) on your first day of employment.

8.
You and QSI expressly understand and agree that your employment with QSI is in
all respects “at will,” meaning that either you or QSI can terminate the
employment relationship at any time without advance notice to the other, with or
without Cause, for any reason or no reason. QSI also can discipline, demote or
alter the terms of employment of its employees at any time, with or without
Cause or advance notice. This letter and the employment documents referenced in
preceding paragraph 8 will be our entire understanding concerning the subjects
contained herein (including the at-will nature of your employment and the
possible termination of the employment relationship), and QSI’s policy of
at-will employment cannot be changed or modified in any way except that it may
be superseded by one or more written agreements between you and QSI, authorized
in advance by specific resolution of QSI’s Board of Directors and signed by both
you and QSI’s Chief Executive Officer.

9.
This offer is conditioned upon: (i) final approval of your offer for employment
and the terms of this offer letter by the Board, (ii) the Board’s satisfaction
with the results of a background check to be performed on behalf of QSI,
(iii) your written acceptance of this offer letter, and (iv) your execution of
the Agreement for Protection of Company Information





a01/08/16
 
 




--------------------------------------------------------------------------------

Jeffrey D. Linton

November 27, 2017

Page 3






and other documents described in paragraph 8. If you provide materially false or
misleading information in your employment application or other documents
submitted in connection with your seeking employment with QSI, you will be
subject to immediate termination.
I am delighted with the prospect of you joining QSI, and we all look forward to
you making a tremendous contribution to the company.
Very truly yours,



/s/ John R. Frantz



John R. Frantz

Chief Executive Officer


AGREED TO AND ACCEPTED BY:
/s/ Jeffrey D. Linton
                    
Jeffrey D. Linton




a01/08/16
 
 


